UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1179


SUSAN NEAL MATOUSEK,

                    Plaintiff - Appellant,

             v.

CITY OF NORFOLK; NORFOLK POLICE DEPARTMENT,

                    Defendants - Appellees.


Appeal from the United States District Court for the Eastern District of Virginia, at
Norfolk. Raymond A. Jackson, District Judge. (2:18-cv-00609-RAJ-LRL)


Submitted: April 25, 2019                                         Decided: April 30, 2019


Before FLOYD and QUATTLEBAUM, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Susan Neal Matousek, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Susan Neal Matousek appeals the district court’s order dismissing her civil action

for lack of jurisdiction. On appeal, we confine our review to the issues raised in the

Appellant’s brief. See 4th Cir. R. 34(b). Because Matousek’s informal brief does not

challenge the basis for the district court’s disposition, Matousek has forfeited appellate

review of the court’s order. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014)

(“The informal brief is an important document; under Fourth Circuit rules, our review is

limited to issues preserved in that brief.”). Accordingly, we affirm the district court’s

judgment.   We deny Matousek’s motion for an en banc hearing in May 2019 and

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                            2